DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on Oct. 28, 2022 is acknowledged.
Drawings
Reference Signs Not in Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: First guide rib 473.  See Spec. filed Sept. 25, 2020 (“Spec.”) [0349].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 19 is objected to because it ends in a semi-colon instead of a period.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites:
17.  The air purifier according to claim 16, wherein the guide protrusion includes:
a first guide protrusion extending rearward from a central portion of the display module; and
a second guide protrusion extending rearward from both side portions of the display module, wherein the elastic member is fitted in the second guide protrusion.

Claim 17 lacks written description because the disclosure does not illustrate a single “second guide protrusion” that extends rearward from both side portions of a display module.  Instead, Fig. 9 of the specification illustrates two second guide protrusions 518c on either side of a display.  

    PNG
    media_image1.png
    700
    842
    media_image1.png
    Greyscale

It is noted that claim 17 is an original claim, and therefore there is a presumption of adequate written description.  See MPEP 2163(I)(A). But the presumption is overcome when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.  Id.  Here, the presumption that the original claim has written description support is overcome for the reasons stated above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 14–21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites:
11.  The air purifier according to claim 2, further comprising:
an electric plate disposed inside the cabinet and configured to support the display module,
wherein the display module includes a display and an input unit for displaying information, and
the display and the input unit are configured to be exposed to an outside of the cabinet even when the display module is moved.

Claim 11 is indefinite because it is unclear if the “display” and “input unit” are both “for displaying information” or if only one of these elements displays information.  Note that the Applicant’s disclosure indicates that the display 510a is for displaying operation information and touch part 510b is for inputting an operation command.  See Spec. filed Sept. 25, 2020 (“Spec.”) [0307].  Therefore, the claim is interpreted such that the “display” is for displaying information.  To overcome the rejection, claim 11 could be rewritten as:
11.  The air purifier according to claim 2, further comprising:
an electric plate disposed inside the cabinet and configured to support the display module,
wherein the display module includes a display for displaying information and an input unit 
the display and the input unit are configured to be exposed to an outside of the cabinet even when the display module is moved.


Claims 14–21 are indefinite because they depend from claim 11.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 8, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuo et al., JP 2016114302 A or in the alternative under 35 U.S.C. 103 as being unpatentable of Kazuo.
Regarding claim 2, Kazuo discloses an air purifier M, which reads on the claimed “air purifier.”  See Kazuo Fig. 1, p. 6.  The air purifier M comprises:
A main body case 10 having, which reads on the “cabinet.”  See Kazuo Fig. 1, p. 6.  The main body case 10 has an open front, which is the front that is covered by front surface 70.  Id.
An upper unit 50 forming an upper surface of the main body case 10.  See Kazuo Fig. 1, p. 6.  The upper unit 50 reads on the “upper panel.”
A front surface 70, which reads on the “door assembly.”  See Kazuo Fig. 1, p. 6.  The front surface 70 is configured to move in and out from the open front side of the main body case 10 because it is removable, as seen in Fig. 3.
A HEPA filter 62, which reads on the “air filter assembly.”  See Kazuo Fig. 3, p. 9.  The filter 62 is “accommodated” in the front surface 70 because it is detachably coupled to the front surface 70.  Id.
A display part 54, provided in the main body case 10, that is configured to display information.  See Kazuo Figs. 1, 4, p. 7.  The display part 54 reads on the “display module.”  The display part 54 is positioned in front of the upper unit 50 (the “upper panel”) because Fig. 4 appears to show the display part 54 being a separate element that is in front of the upper panel 50.  Also, even if the display part 54 is part of the upper unit 50, the display part 54 is “positioned in front of” the upper unit 50 because the display part 54 is provided in the front portion of the upper unit 50.  Id. at p. 8.  Note that even if the claim required that the display module is a separate element from the upper panel, it would have been obvious for the display part 54 to be a separate element from the upper unit 50, because this would merely represent separating otherwise integrated parts with no significant change in function.  See MPEP 2144.04(V)(C).
The display part 54 is configured to move in the same direction as the front surface 70 (the “door assembly”) because both elements could be separated from the air purifier M and moved in the same direction, as seen in Fig. 4.  Also, the entire air purifier M could be pushed, for instance, in the forward direction.  In this situation, the display part 54 and the front surface 70 would move in the same direction, as both elements would be pushed forward.

    PNG
    media_image2.png
    975
    962
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    971
    1116
    media_image3.png
    Greyscale



Regarding claim 6, Kazuo discloses that an upper end of the front surface 70 (the “door assembly”) is positioned higher than the display part 54 (the “display module”) as seen in Fig. 1.
Regarding claim 8, Kazuo discloses that the display part 54 is configured to move in a direction away from the front surface 70 when the front surface 70 is detached from the air purifier M, but the display part 54 remains attached, and the air purifier M is pushed away from the front surface 70.  
Regarding claim 9, Kazuo discloses that the display part 54 is configured to move in a direction closer to the front surface 70 when the external force pushing the air purifier M away from the front panel 70 is removed, and a different external force pushing the air purifier M toward the front surface 70 is applied.
Regarding claim 11, the air purifier M in Kazuo further comprises an operation board 54a disposed inside the main body case 10.  See Kazuo Fig. 8, p. 8.  The operation board 54a reads on the “electric plate” because it supports the display part 54.  Id.  
The display part 54 includes a light emitting part 541h which reads on the “display” and a push button 543C which reads on the “input unit.”  See Kazuo Fig. 4, p. 8.  The light emitting part 541h and push button 543C are configured to be exposed to an outside of the main body case 10 even when the display part 54 is moved, as seen in Fig. 4.  
Regarding claim 14, in Kazuo, the lower operating frame 54b of the display part 54 is interpreted to read on the “display module.”  See Kazuo Fig. 8, p. 8.  The lower operating frame 54b is installed in a front portion of the operation board 54a (the “electric plate”) because it covers the entirety of the operation board 54a.  Id. at Fig. 8.
Claims 3, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al., JP 2016114302 A  in view of Marsh, US 3,616,624.
Regarding claims 3 and 4, Kazuo teaches that the front cover 70 (the “door assembly”) comprises a door panel front surface of the front cover, which is the front portion of the front cover 70, as seen in Fig. 4.  
Kazuo differs from claims 3 and 4 because it is silent as to the materials used to construct the front cover 70 and the upper unit 50.  Therefore, it does not provide enough information to teach the front cover 70 and upper unit 50 being made from wood.
But Marsh teaches that wood, along with plastic and other molded materials, are suitable for manufacturing the panels of an air purifier.  See Marsh col. 3, ll. 4–12.
It would have been obvious to manufacture the front cover 70 and the upper unit 50 from wood, because this would merely represent selecting a known material based on the suitability of its intended use.  See MPEP 2144.07.
Regarding claim 5, a front surface of the display part 54 is configured to contact a rear surface of the door panel of front cover 70 when the front cover 70 is inserted into the main body case 10, as seen in Fig. 1.
Regarding claim 7, Kazuo teaches that the air purifier M comprises side covers 80 that form both sides of the main body case 10.  See Kazuo Fig. 3, p. 6.  The side covers 80 read on the “side panels.”  
Kazuo differs from claim 7 because it is silent as to the material used for form the side covers 80 and the upper unit 50 (the “upper panel”).  Therefore, the reference fails to provide enough information to teach the side covers 80 being made from a material different from the upper unit 50.
But Marsh teaches that materials such as wood and plastic are suitable for manufacturing the outer panels of an air purifier.  See Marsh col. 3, ll. 4–7.  
It would have been obvious to construct the side covers 80 from a material such as wood and the upper unit from a material such as plastic, because this would merely represent selecting a known material for each panel of the air purifier M based on the suitability of its intended use.  See MPEP 2144.07.
Claims 8–10 and 15–18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al., JP 2016114302 A in view of Chi, US 2005/0258331 A1.
Regarding claims 8–10, Kazuo teaches the limitations of claim 2, as explained above.
Kazuo does not explicitly teach that the display part 54 is configured to return to an existing position by an elastic force when an external force is removed, as required by claim 10.
But Chi discloses a system for damping vibrations to prevent an electronic device from being damaged.  See Chi Figs. 1, 4, [0004], [0010]. The system comprises vibration damper assemblies 1.  Id. at Fig. 1, [0022].  Each vibration damper assembly 1 comprises springs (e.g., dampening member 13) that are able to absorb force in the X, Y and Z directions.  Id.  

    PNG
    media_image4.png
    840
    902
    media_image4.png
    Greyscale


It would have been obvious to use the vibration damping system of Chi with the display unit 54 in Kazuo in order to prevent the display unit 54 from being damaged. 
With this modification, the vibration damper would allow the display to move in a direction away from the front surface 70 (the “door assembly”) when an external force pushing away from the front surface 70 is applied to the display, because vibration damper assembly 1 is able to absorb force in the X, Y and Z directions. The display would then move in a direction closer to the front surface 70 when the external force is removed.  Removing the external force would allow the shock absorbers to return the display to its existing position before force is applied by an elastic force of the shock absorbers.  
Regarding claim 15, it would have been obvious to use the damping system of Chi with the display part 54 of Kazuo for the reasons stated above.  With this modification, dampening member 13 would read on the “elastic member for returning the display module to its original position after the display module is moved away from its original position.”
Regarding claim 16, the central column 111 in Chi would read on the “guide protrusion.”  See Chi Fig. 1, [0022], [0024].  Its diameter protrudes rearward.  Id.  It guides movement in a front and rear direction, because it works with the dampening member 13 to absorb vibrations in the Z-direction.  Id.  A screw that goes through hole 110 would read on the “guide rib.”  Id. at Fig. 1, [0023].  It protrudes upward, because they extend in a vertical direction.
Regarding claim 17, it would have been obvious for multiple damper assemblies 1 of Chi to be provided with the display part 54 in Kazuo, because Fig. 4 of Chi illustrates four damper assemblies 1 supporting a computer.  It would have been obvious for at least one damper assembly 1 to be provided in the middle of the display part 54, depending on the desired location for the damper assembly 1.  The central column 111 of this middle damper assembly 1 would read on the “first guide protrusion.”  Its diameter would extend rearward from a central portion of the display part 54.
It also would have been obvious to provide at least two damper assemblies on either side of the display part 54 depending on the desired location for the damper assemblies 1.  The central columns 111 for these two damper assemblies 1 would read on the “second guide protrusion.”  The diameter of each central column 111 would extend rearward from both sides of the display part 54.  A dampening member 13 (the “elastic part”) is fitted in each of the central columns 111, as seen in Fig. 1.
Regarding claim 18, it would have been obvious to use the damping system of Chi with the display part 54 of Kazuo for the reasons stated above.  With this modification, the dampening system would read on the “damper assembly configured to control a moving speed of the display module.”
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al., JP 2016114302 A.
Regarding claim 20, the operation frame 54c of Kazuo reads on the “display groove.”  See Kazuo Fig. 8, p. 8.  Note that this interpretation is reasonable because the Applicant’s disclosure illustrates display groove 108 being the display 510a.  See Spec. Fig. 6, [0218], [0224].  The operation frame 54c is above the operation board 54a (the “electric plate”) as seen in Fig. 8.  The bottom of the operation frame 54c reads on the “downwardly recessed surface.”  
Kazuo differs from claim 20 because it does not explicitly disclose a guide slit formed in the operation frame 54c.
But it would have been obvious for the operation frame 54c to be attached to the air purifier using screws, because screws are used to attach other components of the air purifier.  See Kazuo p. 9.  The opening through which the screws are inserted reads on the “guide slit.”  The depth of each opening extends in a front and rear direction.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al., JP 2016114302 A in view of Simmons, US 2016/0052095 A1.
 Regarding claim 21, the screws read on the “release prevention portions.”  They restrict upward and downward movement of the display part 54.  
Kazuo differs from claim 21 because it fails to disclose a washer inserted into the opening that receives the screws.
But washers are commonly used in conjunction with screws, with the washers having a larger diameter than the screw hole, to maintain a secure attachment, as evidenced by Simmons Fig. 1.  Therefore, it would have been obvious to use a washer in conjunction with each screw in Kazuo.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, assuming the claim objections and 35 U.S.C. 112(b) issues above are resolved.
Claim 19 requires for the air purifier of claim 18, the display module further includes a display groove positioned above the electric plate and forming a downwardly recessed surface.  The damper assembly in 18 includes a gear and a damper coupled with the display groove and a damper guide interlocked with the gear to guide a movement of the damper in a front and rear direction.
The prior art does not teach this configuration because the damper from Chi does not comprise a gear and is not positioned in a display groove positioned above the operation board 54a in Kazuo (the “electric plate”).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776